

FARO Technologies, Inc. 2014 Incentive Plan
Restricted Stock Award Agreement
You have been selected to participate in the FARO Technologies, Inc. 2014
Incentive Plan (the “Plan”), as specified below:
Grantee:                                
Grant Date:                                 
Number of Shares of Restricted Stock Granted:                 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) evidences the grant of
shares of restricted stock (the “Restricted Stock”) by FARO Technologies, Inc.,
a Florida corporation (the “Company”), to the Grantee named above, on the date
indicated above, pursuant to the provisions of the Plan.
This Agreement and the Plan contain the terms and conditions governing the
Restricted Stock. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1. Grant of Restricted Stock. The Company hereby grants to the Grantee the
number of Shares of Restricted Stock set forth above, subject to the terms and
conditions of the Plan and this Agreement.
2. Vesting of Restricted Stock; Forfeiture. The Restricted Stock will vest in
full on [the third anniversary of the Grant Date]//[the day prior to the
Company’s next annual meeting of shareholders]. If the Grantee’s service as a
director of the Company ceases for any reason prior to the date the Restricted
Stock vests, the Restricted Stock that has not yet vested as of the date of such
cessation of service will be immediately forfeited without further consideration
or any act or action by the Grantee; provided, however, if, prior to the date
the Restricted Stock has vested, the Grantee’s service as a director of the
Company ceases as a result of death or disability (as determined by the
Committee), the Committee, in its sole discretion, shall have the right to
immediately vest all or any portion of such Restricted Stock, subject to such
terms as the Committee, in its sole discretion, deems appropriate.
3. Dividends Paid on Restricted Stock.  Except as otherwise provided in this
Agreement or the Plan, Grantee is entitled at all times on and after the Grant
Date to all the rights of a shareholder with respect to the Restricted Stock,
including the right to vote the Shares of Restricted Stock. Any dividends or
distributions, including regular cash dividends, payable with respect to
outstanding but unvested Restricted Stock, including any Shares or other
property or securities distributable as the result of any changes in the
Company’s capital structure described in Article 15 of the Plan, shall be
delivered to, retained and held by the Company subject to the same restrictions,
vesting conditions and other terms of this Agreement to which the underlying
unvested Restricted Stock is subject. At the time the underlying Restricted
Stock vests, the Company shall deliver to the Grantee (without interest) such
retained dividends and distributions that relate to the Restricted Stock that
has vested. Grantee agrees to execute and deliver to the Company any instruments
of assignment that may be necessary to permit transfer to the Company of all or
any portion of any dividends or distributions subject to this Section 3 that may
be forfeited.
4. Nontransferability of the Restricted Stock. The Shares of Restricted Stock
may not be sold, transferred, assigned or otherwise alienated, encumbered or
hypothecated by the Grantee, other than by will or the laws of descent and
distribution or as otherwise expressly permitted pursuant to the Plan, until
they are vested.
5. Escrow. The Shares of Restricted Stock will be held in escrow by the Company,
as escrow agent. The Company will give the Grantee a receipt for the Shares held
in escrow that will state that the Company holds such Shares in escrow for the
Grantee’s account, subject to the terms of this Agreement, and the Grantee will
give the Company a stock power for such Shares of Restricted Stock duly endorsed
in blank which will be used in the event such Shares are forfeited in whole or
in part. As soon as practicable after the date a Share of Restricted Stock
vests,


-1-



--------------------------------------------------------------------------------




such Share will cease to be held in escrow, and the Company will deliver
certificate(s) for such number of Shares to the Grantee or, in the case of the
Grantee’s death, to his or her designated beneficiary or, if no beneficiary has
been designated by the Grantee or survives the Grantee, to his or her estate.
6. Powers of the Company Not Affected. The existence of this Award shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
prior preference stock senior to or affecting the Shares or the rights thereof,
or dissolution or liquidation of the Company, or any sale or transfer of all or
any part of the Company’s assets or business or any other corporate act or
proceeding, whether of a similar character or otherwise.
7. Interpretation by Committee. As a condition of the granting of the Restricted
Stock, the Grantee agrees, for himself or herself and his or her legal
representatives or guardians, that this Agreement shall be interpreted by the
Committee and that any interpretation by the Committee of the terms of this
Agreement and any determination made by the Committee pursuant to this Agreement
shall be final, binding and conclusive.
8. Miscellaneous.
(a) This Agreement and the rights of the Grantee hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. In addition to the restrictions described herein,
the Committee shall have the right to impose such restrictions on any Shares
acquired pursuant to this Award as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under
applicable federal and state tax law, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares.
(b) It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee.
(c) The Grantee agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities and tax laws in exercising his or her
rights under this Agreement.
(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase of all or substantially all of
the business and/or assets of the Company, or the result of a merger,
consolidation or otherwise.
(f) The Company may, in its sole discretion, decide to deliver any documents
related to current or future participants in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
(g) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Florida.
*****


-2-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Grant Date.
 
 
 
 
FARO TECHNOLOGIES, INC.
 
 
By:
 
  
Name:
 
  
Title:
 
  
 
GRANTEE
 
  
Name:
 
  
 
 
  





-3-

